ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method…
	identifying sea level variations with respect to geological time for the shelf break… assigning at least one systems tract to the geologic environment based at least in part on the sea level variations…and editing the sea level variations with respect to geological time for the shelf break



The amendments and arguments made by the Applicant on December 11, 2020, of independent claims 1, 17 and 19, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “identifying sea level variations with respect to geological time for the shelf break… assigning at least one systems tract to the geologic environment based at least in part on the sea level variations” and the specificity of, “editing the sea level variations with respect to geological time for the shelf break”, in combination with the other method, system and media elements proved to be deficient in the prior art. 

Klinger et al (US 2015/00066460) teaches a method that includes providing a defined 3D stratigraphic function...automatically detecting a continental shelf break...and based on one or more predefined rules (e.g., aggradation, progradation, retrogradation, forced regression, etc.), characterizing behavior of the continental shelf break (e.g., where the process may be able to identify systems-tracts). Carter (US 2016/0178772) teaches high resolution estimation of attenuation from vertical seismic profiles. Lastly, Kominz (NPL; “Sea Level Variations Over Geologic Time”) teaches background on how the variations in sea level are due to changes in the volume of water in the ocean and ocean basins, and how the use of stratigraphic analysis is used in the field. The Examiner deems that in the context of the collective whole, it would not be obvious to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEREMY A DELOZIER/Examiner, Art Unit 2857


/REGIS J BETSCH/Primary Examiner, Art Unit 2857